October 22, 2010

Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 N. St. Paul St., Suite 1800
Dallas, TX 75201

Mr. C. W. "Rocky" Rhodes
South Texas College of Law
1303 San Jacinto Street
Houston, TX 77002-7000

Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701
Ms. Kimberly Rose Stuart
Crain Caton & James
1401 McKinney, Suite 1700
Houston, TX 77010

Mr. David Crump
100 Law Center
TU2 Rm 45
Houston, TX 77204-6060

Mr. Manuel Lopez
Shook, Hardy & Bacon L.L.P.
600 Travis, Suite 1600
Houston, TX 77002-2911

RE:   Case Number:  06-0714
      Court of Appeals Number:  14-04-00658-CV
      Trial Court Number:  2002-50324

Style:      BARBARA ROBINSON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
      ESTATE OF JOHN ROBINSON, DECEASED
      v.
      CROWN CORK & SEAL COMPANY, INC., INDIVIDUALLY AND AS SUCCESSOR TO
      MUNDET CORK CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas  issued  the  enclosed  opinions  and
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinions  at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinions by email, please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Mr. Christopher    |
|   |Prine              |
|   |Mr. Charles        |
|   |Bacarisse          |
|   |Mr. O. Rey         |
|   |Rodriguez          |
|   |Mr. Rafael Edward  |
|   |Cruz               |
|   |Mr. Kevin F. Risley|
|   |                   |
|   |Mr. Bill Davis     |
|   |Mr. E. Lee Parsley |